Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00506-CV

                    Robert G. CORONA, Christina M. Mozisek, and all occupants,
                                         Appellants

                                            v.
                                  GREEN TREE SERVICING
                                GREEN TREE SERVICING LLC,
                                         Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 385145
                               Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 20, 2013

DISMISSED

           Appellants’ brief was due October 30, 2013. Neither the brief nor a motion for extension

of time has been filed. Therefore, on November 26, 2013, we ordered appellants to file, on or

before December 6, 2013, their appellants’ brief and a written response reasonably explaining (1)

their failure to timely file the brief and (2) why appellee is not significantly injured by their failure

to timely file a brief. We warned that if appellants failed to file a brief and the written response by

the date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a);

see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply
                                                                                     04-13-00506-CV


with a court order). Appellants did not file their brief and a written response by the date ordered.

We therefore dismiss this appeal for want of prosecution.



                                                  PER CURIAM




                                                -2-